DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received April 1, 2021.  Claims 1, 2, 6, 12, and 13 were amended.  Claims 4, 7, 10, 11, and 14 are cancelled claims.  Claims 15-17 were added.  Claims 1-3, 5, 6, 8, 9, 12, 13, and 15-17 are pending.
The amendment to the drawings and the specification received April 1, 2021 are acknowledged.  
The objection to the drawing and to the disclosure set forth in the last office action (mailed December 1, 2020) are withdrawn due to the amendment received April 1, 2021.
The rejection of claims 1-14 under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (WO 2015/045705 A1 where US 2016/0190451 A1 was used as the English language equivalent translation document;“Ogawa-1”) in view of Ogawa et al. (US 2013/0248845 A1; “Ogawa ‘845”) as set forth in the office action mailed December 1, 2020 is withdrawn due to the amendment received April 1, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 6, 8, 9, 12, 13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Note that dependent claims are included in the rejection based upon their respective dependence upon a rejected claim.
In claim 1 (in the claim set dated 04/01/2021) at the bottom of page “6 of 19” the claim recites “all binding structures between carbazolyl groups are represented by…”.  Since the word “carbazolyl” is not previously used in the claim, it is unclear if only the carbazole groups shown within formula (1) are intended or if the limitation is also directed to possible carbazole groups encompassed by recited “heteroaromatic ring group”.  Clarification and/or correction are required.
Claim 3 recites “all binding structures between carbazolyl groups are represented by…”.  Since the metes and bounds of the word “carbazolyl” is not clear from claim 1 (see above rejection), upon which claim 3 ultimately depends, it is unclear if only the carbazole groups shown within parent claim 1 formula (1) are intended or if the limitation is also directed to possible carbazole groups encompassed by recited “heteroaromatic ring group” of parent claim 1.  Clarification and/or correction are required.
Claim 5 is indefinite, because claim 5 depends upon canceled claim 4.
Claim 1 (in the claim set filed 04/01/2021) at the top of page “8 of 19” (line 4) recites “the unsubstituted aromatic hydrocarbon group or heteroaromatic ring groups”.  There is insufficient antecedent basis for this limitation in the claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 6 recites “m is an integer of 2 to 4”, but claim 1 only provides for m as 2 to 3.  Accordingly, claim 6 recites compounds outside the scope of parent claim 1. 
Claim 9 recites a substituted dibenzofuranyl group or substituted dibenzothiophenyl group for a L2 or L3, but claim 1 does not appear to expressly recite a substituted dibenzofuranyl group or substituted dibenzothiophenyl group in the definition.  Accordingly, claim 9 appears to recite compounds outside the scope of parent claim 1.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-J. Am. Chem. Soc. (2012), 134, pages 17982-17990 discusses carborane-based optoelectronically active compounds for host material in OLEDs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAWN L GARRETT/Primary Examiner, Art Unit 1786